DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/22 & 08/17/22 & 12/01/22 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites on the last line “second height of the first end” (emphasis added). This appears incorrect because the second height is normally associated with the second end throughout the specification. So, it should be “second end” instead of “first end” for the underlined above.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2014/0034279).

a.	Re claim 9, Lin et al. disclose a heat distribution device comprising: a main body 12 (see figs. 1-2 and related text; see remaining of disclosure for more details) having a central portion (central opening) therein; and a plurality of ribs 13 concentrically arranged around the central portion and defining a plurality of channels (gaps) therebetween, each of the plurality of ribs having a top surface sloping toward the central portion (explicit on fig. 2), wherein the plurality of ribs are arranged so that the top surfaces of the plurality of ribs collectively form a collective sloped surface within the heat distribution device (explicit on fig. 2).

b.	Re claim 10, the top surfaces of the plurality of ribs each include a radius of curvature (the curved portion of the top surface of each rib implicitly includes a curvature radius), and wherein the collective sloped surface comprises one of a concave surface (explicit on fig. 2) and a convex surface.

c.	Re claim 15, the heat distribution device further comprises a recessed cavity (cavities 123 as a whole or the combination of cavities 123&124 as a whole) within the main body, and wherein the plurality of ribs are positioned within the recessed cavity.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0034279).

Re claim 11, Lin et al. disclose all the limitations of claim 1 as stated above including that the top surfaces of the plurality of ribs each includes a planar surface (planar portion of the top surface located farther from 12 and connecting to the curved portion), except explicitly that the collective sloped surface comprises a planar sloped surface. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the planar portions mentioned above in combination with the curved portions to be a sloped planar surface via a non-inventive change in shape based on design choice and wherein the heat sink 10 would have been lighter as less material of 13 would be needed to achieve such shape as compared to having a combination of a planar and curved portions (see MPEP 2144.I&II). The modification would have resulted in having the collective sloped surface comprising a planar sloped surface.

Allowable Subject Matter
Claims 1-6, 8 and 17-20 are allowed.
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899